Citation Nr: 1031888	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and materail evidence has been submitted to 
reopen a claim of service connection for a left knee disability 
and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to June 
1950, November 1950 to August 1951, and from December 1959 to 
September 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In September 2009, the Veteran testified before the undersigned 
at a Travel Board hearing.  A transcript of the hearing is 
associated with the claims file.  

The issue of entitlement to a compensable disability 
rating for service-connected bilateral hearing loss has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee 
and left ankle disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of the 
Veteran.  



FINDINGS OF FACT

1.  In rating decisions issued in May 1996 and August 1999, the 
RO denied entitlement to service connection for a left knee 
condition.  The Veteran did not appeal those decisions, and they 
became final.

2.  In a rating decision dated July 2000, the RO denied 
entitlement to service connection for a left knee condition.  The 
Veteran submitted a timely notice of disagreement as to the July 
2000 rating decision but he did not perfect his appeal by 
submitting a timely substantive appeal.  Therefore, the July 2000 
rating decision became final.  

3.  Evidence received since the final July 2000 rating decision 
relating to the claim of service connection for a left knee 
disability is new, relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1996, August 1999, and July 2000 rating decisions 
denying service connection for a left knee disability are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a left knee disability has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated May 1996, the RO denied entitlement to 
service connection for a left knee condition on the basis that 
there was no evidence showing treatment for a left knee condition 
during service.  The Veteran did not appeal the RO's 
determination and the May 1996 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

In 1999, the RO obtained additional service treatment records for 
the Veteran and re-evaluated his left knee claim.  However, in 
August 1999, the RO issued a rating decision confirming the 
denial of service connection for a left knee condition, noting 
that there was no evidence of a chronic knee condition during 
service or evidence of continuity of a left knee condition 
following discharge from service.  The Veteran did not appeal the 
RO's determination and the August 1999 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

Subsequently, the Veteran submitted private medical evidence 
showing treatment for a left knee problem following service and 
the RO re-evaluated his left knee claim based on this evidence.  
However, in July 2000, the RO issued a rating decision confirming 
the denial of service connection for a left knee condition, 
noting that the new evidence did not warrant a chance in the 
previous denial.  Specifically, the new evidence did not relate 
the Veteran's current knee disability to his military service.  

The Veteran submitted a timely notice of disagreement as to the 
July 2000 rating decision, and the RO subsequently issued a 
statement of the case (SOC) in August 2000.  However, the Veteran 
did not perfect his appeal to the Board by submitting a timely 
substantive appeal or any statement that could reasonably be 
construed as a substantive appeal within 60 days of the SOC or 
within the one year appeal period following the rating decision.  
Therefore, the July 2000 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

In October 2006, the Veteran submitted a claim seeking to reopen 
the previously denied claim of service connection for a left knee 
disability.  

At the time of the last final decision in July 2000, there was 
evidence showing the Veteran had a current left knee disability, 
variously diagnosed as osteoarthritis, degenerative joint 
disease, and status post left total knee arthroplasty.  See 
private medical records dated from 1983 to 2006; January 1996 VA 
examination; April 2000 statement from Dr. W.H.  There was, 
however, no evidence of an in-service injury to which the 
Veteran's current left knee disability could be related; nor was 
there evidence showing continued left knee problems after 
service.  

Since the July 2000 rating decision, the Veteran has provided 
competent lay evidence regarding the injuries in service that he 
believes caused his current left knee disability.  The Veteran 
has reported that, during the fall of 1967, he was stationed at 
the Marine Air Station in New River, North Carolina, where he 
served as a helicopter crew chief and aviation mechanic.  He has 
reported that, on one occasion, he was refueling a helicopter and 
the pilot took off with the fuel hose still attached.  The 
Veteran testified that he was lifted about 25 feet in the air and 
was hit by the stub wing, which caused him to fall and injure his 
left knee and ankle.  The Veteran also testified that, in 1962, 
he was hit by a bus in the Philippines.  The Veteran stated that, 
since the injury in 1967, he has suffered from left knee and 
ankle problems.  

In determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  Therefore, the Board 
finds that the evidence of an in-service injury and continued 
left knee problems following service is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the claim 
for entitlement to service connection for a left knee disability 
may be reopened.  See 38 U.S.C.A. § 5108.  However, as discussed 
below, a remand is necessary for additional evidentiary 
development to be completed.


ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a left knee 
disability, the Veteran's claim for that benefit is granted to 
that extent only.






REMAND

The Veteran is seeking service connection for a left knee and 
left ankle disability.  Due to the similar medical history and 
disposition of these claims, the Board will address them in a 
common discussion.  

The Veteran has asserted that service connection is warranted for 
disabilities involving his left knee and ankle because he 
suffered an injury in service that he believes was the beginning 
of his knee and ankle problems.  Specifically, the Veteran has 
asserted that, in 1967, he was refueling a helicopter and the 
pilot took off with the fuel hose still attached.  The Veteran 
has testified that he was lifted about 25 feet in the air and was 
hit by the stub wing, which caused him to fall on the concrete 
helicopter landing pad and injure his left knee and ankle.  The 
Veteran testified that he was sent to sick bay where he was X-
rayed and he was subsequently given a medical profile.  He has 
asserted that, since the in-service injury, he has continued to 
suffer from left knee and ankle problems, which eventually 
required surgical treatment.  

In addition to the 1967 injury, the Veteran has suggested that 
his current left knee and ankle disabilities may be related to 
the 16 years he spent climbing helicopters during service or an 
incident in 1962 when he was hit by a bus in the Philippines.  

The service treatment records do not contain any complaints, 
treatment, or findings related to a left knee or left ankle 
injury sustained during service.  Nevertheless, the Veteran is 
competent to report that he sustained an injury to his left knee 
and ankle during service.  The Veteran's report that he continued 
to suffer from knee and ankle problems following the in-service 
injury is considered competent lay evidence.  

There is medical evidence of record that shows the Veteran has 
been diagnosed with status post left Achilles tendon rupture, 
with reconstruction.  He has also been variously diagnosed with 
left knee osteoarthritis, degenerative joint disease, and status 
post left total knee arthroplasty.  See private medical records 
dated from 1983 to 2006; January 1996 VA examination; April 2000 
statement from Dr. W.H.  Despite the evidence showing a current 
disability involving the Veteran's left knee and ankle, there is 
no medical evidence or opinion of record that addresses the 
etiology of his current disabilities.  

Under the VCAA, VA is obligated to provide an examination where 
the record contains competent evidence of an in-service disease 
or injury, that the claimant has a current disability, the record 
indicates that a disability or signs or symptoms of disability 
might be associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  38 
U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In this case, there is competent evidence of an in-service injury 
and medical evidence of a current left knee and ankle disability.  
There is also credible lay evidence of continued left knee 
symptoms following service, which suggest that his symptoms may 
be associated with his military service.  As a result, the 
Veteran should be afforded a VA examination in order to determine 
the likelihood that his current left knee and ankle disabilities 
are etiologically related to service.  See 38 C.F.R. § 
3.159(c)(4) (2009); Duenas v. Principi, 18 Vet. App. 512 (2004) 
(holding that a medical examination should be afforded unless 
there is "no reasonable possibility" that an examination would 
aid in substantiating the Veteran's claim).  Therefore, a remand 
for a medical examination and opinion is necessary in order to 
render a fully informed decision as to both issues on appeal.  

In view of the foregoing, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine whether he currently suffers 
from a left knee and/or left ankle 
disability that is related to his military 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.

a.	The examiner should provide a 
diagnosis as to any left knee and/or 
ankle disability present.  The 
examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that any currently manifested left 
knee and/or left ankle disability 
began during active military service, 
or is otherwise related thereto.  

b.	In answering the foregoing, the 
examiner should consider all evidence 
of record, including the evidence 
showing the Veteran sought treatment 
for a left knee problem in January 
1979, four months after he was 
discharged from service.  

c.	A rationale must be provided for each 
opinion offered.  

d.	If it cannot be determined, on a 
medical or scientific basis and 
without invoking processes relating 
to guesses or judgment based upon 
mere conjecture, whether the 
Veteran's left knee and/or left ankle 
disabilities are related to his 
active service, the examiner should 
clearly and specifically so specify 
in the report and explain why this is 
so.

2.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


